GILBERTSON, Justice
(dissenting).
[¶ 55.] Based on a de novo review of this record, I would hold that Ogilvie has failed by clear and convincing evidence to establish that he possesses the “good moral character” to gain admission to the State Bar of South Dakota. As such, I respectfully dissent from the opinion of the Court.
[¶ 56.] An essential beginning of an examination of this question is to once again re-affirm the basis upon which an attorney is allowed to enter and remain in this professional calling. For nearly as long as there has been a South Dakota, those wishing to engage here in the practice of law have taken the attorney’s oath. It states in part:
I will maintain the respect due to courts of justice and judicial officers; ...
I will employ for the purpose of maintaining the causes confided to me such means only as are consistent with truth and honor, and will never seek to mislead the judge or jury by any artifice or false statement of fact or law; ...
SDCL 16-16-18.7 Note that this is a continual and on-going obligation. Each day of an attorney’s life demands that these requirements be met anew. “We recognize the present case involves a question of admission to the bar rather than attorney discipline, however, the same rationale applies here with equal justification.” Application of Widdison, 539 N.W.2d 671, 679 (S.D.1995).
*68[¶ 57.] After three hearings before the Board of Bar Examiners and an oral argument before this Court, to me, the issue comes down to whether Ogilvie possesses “good moral character,” a mandatory requirement for admission. SDCL 16-16-2. In so determining, we conduct a de novo review of both questions of law and fact. SDCL 16-16-16. See also Widdison, 539 N.W.2d at 675. SDCL 16-16-2.1 defines “good moral character” as including, but not limited to, “qualities of honesty, candor, trustworthiness, diligence, reliability, observance of fiduciary and financial responsibility, and respect for the rights of others and for the judicial process. Any fact reflecting a deficiency of good moral character may constitute a basis for a denial of admission.” Id. (emphasis added). The establishment of good moral character falls squarely upon the applicant and must be made by clear and convincing evidence. SDCL 16-16-2.2.
[¶ 58.] Ogilvie has presented sufficient explanation and evidence concerning his prior problems with alcohol and drugs that there is a basis to conclude they will not re-occur. This leaves remaining the matter of his conduct concerning the allegations by a Ms. Roper of threats against her by Ogilvie if she testified in a legal proceeding and of physical abuse in a domestic relations setting. During that period of time, Roper and Ogilvie were dating and at times sharing the same residence.
[¶ 59.] At the first hearing, Ogilvie initially denied twice that he ever tried to dissuade Roper from testifying. However, Board Member Leach subsequently confronted him with a letter in his own handwriting that contradicted that denial. Og-ilvie wrote that letter to Roper strongly discouraging her from testifying.8 The reason for Ogilvie’s potential involvement in the case was the allegation that Ogilvie had had an affair with one of the parties to the divorce.
[¶ 60.] After being confronted with his own letter, Ogilvie subsequently offered the explanation that the sole purpose of the letter was to inform Roper of the end of their relationship because “she was working for Mr. Claggett as a paralegal working exclusively on the Terrill v. Terrill case.” However, later in the hearing Claggett testified that, to the best of his recollection, Roper was never working for him as a full-time para-legal.
[¶ 61.] Initially, Ogilvie also denied he ever struck Roper. Subsequently at the hearing, a picture of Roper was produced by Board Member Leach showing what appear to be bruises. Roper had also sought a protection order against Ogilvie identifying him as the source of the injuries. Ogilvie then testified he had no idea how the injuries happened. However, Og-ilvie also later responded with an explanation that he was advised by others that Roper had actually received the injuries by *69striking herself in the head with a car door. He continued to have no idea how the bruise on the arm was caused.
[¶ 62.] To resolve unanswered questions about these incidents, the Board of Bar Examiners granted Ogilvie a second evidentiary hearing to clear up the matter. Ogilvie used the opportunity in large part to attack the mental stability and character of Roper.
[¶ 63.] At the close of the second hearing, counsel for Ogilvie attempted to shift the focus away from his client’s burden of proof by a blizzard of other tactics. He outright attacked the impartiality of the Board by declaring, “I don’t think these proceedings have been fair and I’ll stop right there ... I’ve not experienced anything like this with a board before ... I can’t quite figure out why my client seems to be in the crosshairs.” He declared his client to be a “victim” of Roper as “Mike Tyson’s genetic equal running around out there with long blond hair ...” He attempted to shift the burden of proof to the Board, “[t]he letters with Judge Tice, I mean what’s that show? ... I mean, really you didn’t bring Merton in here to even testify.” He adopted the “best of the worst” rationale arguing that Ogilvie possessed the requisite good moral character because worse had been admitted to the South Dakota Bar: “I know the kind of people that have gotten in ... I know the records of some of the folks that have passed muster here.”
[¶ 64.] Thereafter, the majority of the Board voted to conditionally admit Ogilvie. However, there was a strongly worded dissent by Board Member Leach. This Court, exercising de novo review, subsequently denied Ogilvie admission on October 29, 1998 “without prejudice to reapply at some future time with a more substantial showing.”
[¶ 65.] Ogilvie exercised this right and was granted a third hearing before the Board on February 11, 2000. The attempts to silence opposition continued when, at the outset of the hearing, Ogilvie demanded Board Member Leach disqualify himself.9 Leach was accused of lack of impartiality with specific example being cited that he authored the dissent against Ogilvie’s admission to the Bar:10 “It’s also clear in his dissent that was written that steps beyond an objective and fair member of the board.” I find these accusations against Board Member Leach to be without any merit. His conduct was entirely proper throughout the proceedings.
[¶ 66.] In the third hearing, Ogilvie brought forth witnesses, some with impressive credentials, to attest to his good moral character. However, most were not in frequent contact with him at the time of the Roper incidents.
[¶ 67.] When confronted by Board Member Leach with the various inconsistencies in his responses throughout the three hearings, Ogilvie now fell back on the position that he had a faulty memory: “I never did know how she sustained the injuries.”
[¶ 68.] After the third hearing, the Board, now absent Board Member Leach, again voted to conditionally admit Ogilvie. While we are to carefully consider the Board’s recommendations, as previously noted, our factual and legal review are both de novo. Widdison, 539 N.W.2d at 675.
[¶ 69.] There followed oral argument before this Court. SDCL 16-16-2.4 man*70dates consideration of an “[ajpplicant’s candor in the admission process” and “[e]vidence of rehabilitation.” In my opinion, neither counsel for Ogilvie nor Ogilvie himself, when he personally addressed this Court, adequately put to rest in his favor, this issue of candor and veracity.
[¶ 70.] Widdison is legally controlling and factually helpful. Therein we made it very clear that an applicant for admission to the South Dakota Bar may not rely upon a selective memory or an empty one as clear and convincing evidence of sufficient good moral character to gain that admission.11 Further, unwarranted attacks on the impartiality of the Board as a whole, Board Member Leach individually, and arguments that Ogilvie is no worse than the supposed bottom of the barrel that have been admitted, all fail to pass muster. Widdison, 539 N.W.2d at 678 n. 15 (citing Discipline of Jeffries, 500 N.W.2d 220, 227 (S.D.1993) (Henderson J„ dissenting) (rejecting a “blaming others mentality” as a basis to establish applicant’s purported good moral character)). See also In re Discipline of Dorothy, 2000 SD 23, ¶ 41-42, 605 N.W.2d 493, 505 (imposing discipline on an attorney for refusing to acknowledge his misconduct but “[i]nstead he has proceeded to blame numerous other individuals as the cause of this situation.”).12
[¶ 71.] Ogilvie argues that his long legal road of law school and multiple admission proceedings, together with' the corresponding mental stress and financial cost, should allow him entrance into the Bar. This Court long ago rejected such a theory as a substitute for good moral character.
Many urge that the punishment he has suffered will deter him from future wrongdoing, forgetting that it is not fear as to the consequences of wrongdoing that qualifies one for admission to the bar, but rather an innate desire and intent to follow the right course.
In re Hosford, 62 S.D. 374, 389, 252 N.W. 843, 850 (1934) (citing In re Morrison, 45 S.D. 123, 186 N.W. 556, 559 (1922)). In rejecting Widdison’s application we concluded:
The failure to act in accordance with the rules is compounded by the failure to accept responsibility for these acts. The violations here are of the most serious nature as they go to the heart of the judicial system — the matter of personal legal ethics and trust.
539 N.W.2d at 679 (citations omitted). Moreover, a review of the attorney’s oath shows that it is in the first person and in absolutes (“I will” or “I will never.”). SDCL 16-16-18.
[¶ 72.] This is not to say that membership in the bar is limited to those with completely unblemished records approaching sainthood. Those who have successfully faced their personal demons, be they drugs, alcohol, gambling or others and *71-77have overcome them, are not necessarily branded for life because of ancient acts. History is replete with those who have overcome a weakness or character flaw and risen to what Attorney at Law Abraham Lincoln declared to be the “better angels of our nature.” Perfection is not required-good moral character is.
[¶ 73.] To gain admission to the bar, an applicant does not have to fit into any preconceived stereotype. Membership in the Bar should be diverse as is the public it is charged with serving. However, for the legal system to properly function, certain common denominators are mandatory. One of these is that members and applicants for membership, exhibit good moral character. In South Dakota a three piece suit and leather briefcase is not a prerequisite to be a lawyer — good moral character is.
[¶ 74.] For the protection of the public and its servant, the legal profession, I see no reason to depart from, or lower these standards. Applying them, I conclude that Ogilvie has failed by clear and convincing evidence to establish that he possesses the requisite good moral character for admission to the South Dakota Bar. For the foregoing reasons, I respectfully dissent.

. See also SDCL 16-18-19. It states:
It is the duty of an attorney and counselor at law to employ, for the purpose of maintaining the causes confided to him, such means only as are consistent with truth, and never to seek to mislead the judges by any artifice or false statement of fact or law. SDCL 16-16-18 and 16-18-19 are not mere platitudes. They are statutory requirements for attorneys which carry disciplinary sanctions. In re Aaberg, 66 S.D. 613, 287 N.W. 506 (1939); In re Hosford, 62 S.D. 374, 252 N.W. 843 (1934).


. The letter stated:
Colleen [Roper], guess what? Your mom called to say Dave Claggett called for you on business and will try again at your mom’s. I told you this would happen. If you speak to him, I don’t think you and I should speak again before that trial is over. Please move out of my house and go home to Farmington. I hope to see you after the 9th but I hope to God I don't see you in the hall in Deadwood on the 9th. I will speak to you before you talk to Claggett if you like. I will be happy to speak to you on the phone in Farmington at any time, but I know you and I don’t think you will avoid him as I asked. Therefore, please leave my house key on the table. If you forget anything, I will bring it when I come down to NM. If you involve yourself anymore in Terrill v. Terrill, no matter how inadvertently, then I will mail it to you because the rift between us will be too large to overcome. Believe it or not, this was not an easy note for me to write and I did not write it in anger. I hope things work out for us but I just don’t know anymore. Love Jack.
The reference to Claggett is to the attorney who represented Mr. Terrill. Claggett testified that he had learned that Roper "may have some information regarding an individual by the name of Jack Ogilvie that we understood had had an affair or is having relations with [Mrs.] Terrill.” Claggett also testified he made contact with Roper as [Mrs. Terrill] "was Jack's girlfriend.”


. For reasons not set forth in the record, various counsel for the Board throughout the three hearings sat essentially mute. Questioning was done either by counsel for Ogilvie or individual members of the Board. If the motion to disqualify Leach was successful, this would have removed the sole voice that had not previously accepted Ogilvie’s arguments and had challenged his position.


. The Board held it did not have authority to disqualify Leach as he had been appointed by the Supreme Court and thus could only be removed by it. I think this view is correct. Board Member Leach did participate in the third hearing but apparently chose to disqualify himself from further participation at the time the Board again recommended admission.


. In Widdison we held:
[W]hen given the opportunity by the Board to explain how his answers and D.S.’s answers were so similar, Widdison could not. SDCL 16-16-6.2 places the burden of proof by clear and convincing evidence upon Widdison. We agree with the Board’s determination that he failed to provide any satisfactory explanation as to the similarities in the examination answers.
539 N.W.2d at 675.


. This Court also gives weight to the manner in which this unjustified criticism is leveled: The Board found the complaints by Dorothy against the judges and judicial system to be unsupported by the record, beyond reasoned disagreement of an interpretation of fact or law and an ethical violation. We agree. This clearly was not an isolated incident where emotions of the moment in the heat of litigation overcame better judgment. In re Snyder, 472 U.S. 634, 647, 105 S.Ct. 2874, 2882, 86 L.Ed.2d 504, 514 (1985). The worst of it was prepared or written out in advance with sufficient time to reflect on the inflammatory contents of the statements before they were delivered. In addition, Dorothy could not let it be. These repeated unprofessional attacks continued up to the final close of this appeal record.
Dorothy, 2000 SD 23, ¶ 47, 605 N.W.2d at 507.